DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

 Response to Amendment
	Applicant has submitted amendments to the claims on 4/28/2021. Claim 11 has been newly added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings).

	Regarding claim 1, Matsuoka teaches A proxy meter installed at a facility, the proxy meter being in communication with a host meter installed at the facility (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” Fig. 2, the router corresponds to the proxy meter because it receives energy measurement data from the meter. The meter corresponds to the host meter. Fig. 2 shows that the router, labelled 260, is in the same facility as the meter labelled 218.); 
the host meter configured to measure energy consumption of the facility and to transmit, to the proxy meter, the measured energy consumption (0358 “The smart meter 218 monitors some or all energy (electricity, gas, etc.) consumed by the devices in and around the structure 250, and may provide such raw data to the utility provider using some type of data communications link….real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via another electronic device in the smart home environment 200…router 260” the host meter measures energy consumption. This information is passed to the utility using a communications link such as the router which corresponds to the proxy meter. The measured energy information is therefore transmitted to the proxy meter on its way to the utility.)
the proxy meter configured to transmit, to a utility, the measured energy consumption from the host meter (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” the router 
wherein the proxy meter cannot measure energy (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, the router cannot measure energy consumption.)
Matsuoka does not teach and to transmit instructions received from the utility to the host meter, and wherein the proxy meter is powered by a voltage supplied by the host meter.
Nishibayashi does teach and to transmit instructions received from the utility to the host meter (0108 “The server device 77 on a cloud company side, as will be described hereafter, may be directly connected to the submeter 75 of the customer to perform control, or may perform control through a master meter 85 the owner of which is the company side (public company or cloud company)”, 0118, The server device belongs to the utility as shown in fig. 5. The server sends controls to submeter which corresponds to the proxy meter. 0118 shows that the submeter and master meter are in communication. 0108 further shows that the master meter can perform the control the server asks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the proxy router teachings of Matsuoka with the sending of controls to electric meters of Nishibayashi because both references are directed to the same field of transmitting electric meter data and because “the efficiency of the whole system is further improved by…installing communication and control functions” (Schamber, 0067).
Matsuoka and Nishibayashi do not teach and wherein the proxy meter is powered by a voltage supplied by the host meter.
Kings does teach and wherein the proxy meter is powered by a voltage supplied by the host meter (0017 “parent meter and meters 120 and 121 are submeters (loads) of that parent meter 110. That is, parent meter 110 supplies energy from supplier 101 to submeters 
It would have been obvious to have combined the teachings of Matsuoka and Nishibayashi with the parent meter and submeter relationship of Kings because Kings teaches how to measure power consumption so that “it enables posting energy consumption entries by power supplier 101 to the correct accounts 102, 103, 104, and 105 for owners 106, 107, 108, and 109 in a manner permitting temporary associations of parent meters and submeters”. (0029).

Regarding claim 5, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
Kings teaches which is powered by the host meter (0017 “parent meter and meters 120 and 121 are submeters (loads) of that parent meter 110. That is, parent meter 110 supplies energy from supplier 101 to submeters 120 and 121.” The parent meter corresponds to the host meter. Power from the supplier is fed to the host meter and the different submeters, which correspond to the proxy meters are loads of the host meter. It is further taught that the parent meter supplies energy to the submeters...) 

Regarding claim 6, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1. 
Matsuoka further teaches in which a communications link between the host meter and proxy meter comprises a hardwired cable connected between ports on the respective meters (0358 “wired communications paths can be used…real-time status updates may advantageously be communicated to the utility provider computing system 120 from the 

Regarding claim 7, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 6. 
Nishibayashi further teaches in which wires installed in the cable comprising the link (fig. 7 shows the power cable line connection between the master meter and submeters) are rated at approximately 600V or higher depending on the service voltage provided by the utility (0179 “customers include extra high -voltage customers (buildings and factories) handling voltages of 77-66 kV”, 0116 “power electronics device directly connected to a power line to which the submeter is connected.” 0058, The master meter and submeter can be installed for factories in industrial fields. In industrial applications, the power sent via the power lines can reach beyond 600 volts. As shown in fig. 7 the host meter and submeter are connected on the power line.)

Regarding claim 8, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 6.
Nishibayashi further teaches in which data lines in the cable are optically isolated from each other (fig. 7, the master meter has optically isolated communication with each of the submeters meters.)

Regarding claim 9, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 6.
Matsuoka and Nishibayashi further teach in which the link (Matsuoka, 0358 “wired communications paths can be used…real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218  comprises one of: a RS-485 data link; a RS-232 data link; or, a fiber optic data link (Nishibayashi, 0057 “fiber-optic network”).

Claim 2-3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings) in further view of Schamber et al (US PUB. 20190346506, herein Schamber).

Regarding claim 2, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
Matsuoka, Nishibayashi and Kings do not teach configured to mirror operations of the host meter with regard to energy consumption data transmission to the utility.
 Schamber teaches configured to mirror operations of the host meter with regard to energy consumption data transmission to the utility (fig. 1, 0016, 0018 “FIG. 1 depicts an electric meter 100 that includes a meter base 104 and a metrology circuit 150”, 0024 lines 16-20, “During operation of the electric meter a networked data output device 162 typically transmits meter state data and optionally transmits meter input data to a remote monitoring system”, The electric meter shown in figure 1 is the proxy meter. The proxy meter’s component 162 sends meter state data to a remote monitoring system. The remote monitoring system corresponds to the utility. As explained in 0016, meter state data is data about energy consumption.) 
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006). 

the proxy meter of claim 1.
Matsuoka, Nishibayashi and Kings do not teach having a visual display by which someone can read energy consumption data off the display. 
Schamber teaches having a visual display by which someone can read energy consumption data off the display (fig. 1 162, 0024 “The data output devices 162 in the metrology circuit 150 are devices that provide output monitoring data generated in the electric meter 100 to either or both of an external monitoring system via a data transmission device, and to human readable output devices such as gauges, indicator lights, display screens, and audible alarms.”)
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006).

Regarding claim 10, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
Matsuoka, Nishibayashi and Kings do not teach in which communications between the host meter and the proxy meter use either a standard or a proprietary protocol; and if communications between the host and proxy meters are to be secure communications, encryption and authentication protocols are also employed. 
Schamber does teach in which communications between the host meter and the proxy meter use either a standard or a proprietary protocol; and if communications between the host and proxy meters are to be secure communications, encryption and authentication protocols are also employed (0025 “The input data bus 164 is, for example, a shared digital data bus implemented using a shared or point-to-point wired connection using any suitable data exchange protocol that enables the processor 180 to receive meter input data 
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings) in further view of Ree (US PUB. 20130201985)
Regarding claim 4, Matsuoka, Nishibayashi and Kings teach the proxy meter of claim 1.
However, Matsuoka, Nishibayashi and Kings do not teach further including an AMI module installed therewithin for communications with the utility.
Ree does teach further including an AMI module installed therewithin for communications with the utility (0017 “the energy meters 20 may communicate with the power utility 12 (e.g., a head-end server of the power utility 12) via data communication links 22 (e.g., an Advanced Metering Infrastructure (AMI) 23 link).”)
It would have been obvious to have combined the teachings of Matsuoka, Nishibayashi and Kings with the AMI transferring of data teachings of Ree because Ree teaches a transferring of data means that increases “data transmission efficiency, reduce transmission costs, and increase data bandwidth.” (0015).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US . 

Regarding claim 11, Matsuoka teaches A proxy meter installed at a facility, the proxy meter being in communication with a host meter installed at the facility (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” Fig. 2, the router corresponds to the proxy meter because it receives energy measurement data from the meter. The meter corresponds to the host meter. Fig. 2 shows that the router, labelled 260, is in the same facility as the meter labelled 218.); 
the host meter configured to measure energy consumption of the facility and to transmit, to the proxy meter, the measured energy consumption (0358 “The smart meter 218 monitors some or all energy (electricity, gas, etc.) consumed by the devices in and around the structure 250, and may provide such raw data to the utility provider using some type of data communications link….real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via another electronic device in the smart home environment 200…router 260” the host meter measures energy consumption. This information is passed to the utility using a communications link such as the router which corresponds to the proxy meter. The measured energy information is therefore transmitted to the proxy meter on its way to the utility.); 
the proxy meter configured to transmit, to a utility, the measured energy consumption from the host meter (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, 0071 “one energy consumption meter 218 such as a smart meter.” the router corresponds to the proxy meter because it receives energy measurement data from the meter and transmits it to the utility.), [and to transmit instructions received from the utility to the host meter], wherein the proxy meter cannot measure energy (0358 “real-time status updates may advantageously be communicated to the utility provider computing system 120 from the smarter meter 218 via…router 260”, the router cannot measure energy consumption.); 
Matsuoka does not teach and to transmit instructions received from the utility to the host meter, wherein the proxy meter cannot measure energy and wherein the proxy meter includes a visual display configured to display the data measured by the host meter. 
Nishibayashi teaches and to transmit instructions received from the utility to the host meter (0108 “The server device 77 on a cloud company side, as will be described hereafter, may be directly connected to the submeter 75 of the customer to perform control, or may perform control through a master meter 85 the owner of which is the company side (public company or cloud company)”, 0118, The server device belongs to the utility as shown in fig. 5. The server sends controls to submeter which corresponds to the proxy meter. 0118 shows that the submeter and master meter are in communication. 0108 further shows that the master meter can perform the control the server asks.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the proxy router teachings of Matsuoka with the sending of controls to electric meters of Nishibayashi because both references are directed to the same field of transmitting electric meter data and because “the efficiency of the whole system is further improved by…installing communication and control functions” (Schamber, 0067).
Matsuoka and Nishibayashi does not teach and wherein the proxy meter includes a visual display configured to display the data measured by the host meter.
Schamber teaches and wherein the proxy meter includes a visual display configured to display the data measured by the host meter (fig. 1 162, 0024 “The data output devices 162 in the metrology circuit 150 are devices that provide output monitoring data 
It would have been obvious to have combined the teachings of Matsuoka, and Nishibayashi with the host meter data transmission teachings of Schamber since Schamber teaches a means for mitigating the effects of power loss (0005) on meter state data (0006).

Relevant Prior Art
Burke et al (US PUB. 20130024928) has been deemed relevant prior art since the reference is directed towards secure communication for meters. 

Response to Arguments
Applicant’s arguments, filed 4/28/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuoka et al (US PUB. 20140277769, herein Matsuoka) in view of Nishibayashi et al (US PUB.20150241896, herein Nishibayashi) in further view of Kings et al (US PUB. 20060259447, herein Kings).
Applicant argues that the combination of cited prior art does not teach that the proxy meter is powered by a voltage supplied by the host meter. However, Kings does teach proxy meter that is provided energy from a parent meter. Providing energy corresponds to powered by voltage. Therefore, the combination of the cited references teach the claim limitation. 
Applicant further argues that Matsuoka does not teach the proxy meter since the router of Matsuoka does not teach that the router is powered by the meter. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116